CaSe: lZlS-CV-Oll42-CAB DOC #Z 59 Filed: 05/07/19 l Of 4. Page|D #Z 288

UNITED STATES DISTRICT COURT
IN THE NORTHERN DISTRICT OF OI'IIO

CASE NUMBER 1:18 CV01142

MOTION TO CLARIFY
DOCKERT 55
PAGE 3 LAST PARAGR.APH

BRENDA VERNAY BICKERSTAFF
PLAINTIFF

VS

CUYAHHOGA COUNTY

CUYAHOGA COUNTY PROSECUTORS OFFECE
1200 ONTARIO STRBET

CLEVELAND, OHIO 441 13

FLOOR BTH

CLEVE`.LAND, OHIO 44113

AND

MICHAEL C OMALLEY
Cuyahog,a County Prosecutor
1200 Ontario Street
Cieveland, Ohio 44113

And

John Doe Assistant

County Prosecutor 1~2
County Prosecutor’s Off`lce
1200 Ontario Street
Cleveland, Ohio 44113

And

Frank Bova

Cuyahoga County Sheriff
1215 West 3rd Su~eet
Cleveland, Ohio 44113

And
The City of C]evelar:d

601 Lakeside Avenue
Cleveland, Ohio 44113

CaSe: lil8-CV-Oll42-CAB DOC #Z 59 Filed: 05/07/19 2 Of 4. Page|D #Z 289

And

Daniel McCandless Badge Number 644
801 East 152rd St'reet
Clevefand, Ohio 441 13

And

Delonzo Goshen badge 742
901 East 152nd street
Cleveland, Ohio 441 13

And

Donald Nuti Badge Number 2150
801 East 152“d Street
Cleveland, Ohio 441 10

And

Timothy McKenzie
4500 Chester Avenue
Cleveland, Ohio 44103

NOW COMES PLAINTIFF, Brenda V Bickerstaff Prose, for the court to clarify docket
55 last paragraph, stating that Plaintiff has an extension of two Weeks date of production when
the city Will turn over additional information also it states: submit her response to the
defendants motions for judgement of the pleadings Does this include the Cuyahoga
County, because plaintiff is working on both motions, plaintiff spoke to the prose clerk and
the clerk could not clarify the magistrate’s order? The has been in touch With the attorney for
the city who stated she Would let the court know their status on the information no later than
today Still no response so fai‘. The plaintiff needs the above question, answered immediately
Because plaintiff needs information from all defendants in order to reply to, (alf defendant’s)

motions for judgment of the pleadings The plaintiff can be reached at 216-355-6232.

CaSe: lil8-CV-Oll42-CAB DOC #Z 59 Filed: O5/O7/19 3 Of 4. Page|D #Z 29O

Certiflcate of Service

A copy of this pleading Will be mailed to all parties involved

_,/»W/'_X

 

Brenda V Bickerstaff

9909 Garfleld Avenue
Cleveland, ()hio 44108
bickerstaffvcmay@gmail.com
216-355-6232

CaSe: lil8-CV-Oll42-CAB DOC #Z 59 Filed: O5/O7/19 4 Of 4. Page|D #Z 291

 

 

TR&NEMISSIDN UERIFICATIUN REPURT

 

 

TIME : BEFB?XQ@lQ lBZBEAM
NAME §

FAX

TEL :

SER.# : UEEBBBFBNESBQB?

 

 

DATE,TIME
FAX NG.XNAME
DURATIDN
PAGE{S}
RESULT

MBDE

@5!@? 1@:BBAM
35??139
B@:@B:BB

83

UK
ST&NDARD

 

 

